Exhibit 99.1 Notice of Extraordinary General Meeting Infosys Limited Regd. Office : Electronics City, Hosur Road Bangalore 560 100, India Tel. : 91 80 2852 0261 Fax : 91 80 2852 0362 www.infosys.com June 15, 2013 Dear Member, You are cordially invited to attend the Extraordinary General Meeting (EGM) of the members to be held on Saturday,August3,2013 at 3:00 p.m. IST at the Christ University Auditorium, Hosur Road, Bangalore 560 029, Karnataka, India. The Notice of the meeting, containing the business to be transacted, is enclosed herewith. Attendees who are differently-abled and require assistance are requested to contact : Charles Henry Hawkes Vice President and Regional Head – Facilities Infosys Limited, Electronics City, Hosur Road Bangalore 560 100, India Tel.: 91 80 2xt.: 2250 Mobile : 91 98450 15990 Very truly yours, N.R.NarayanaMurthy Executive Chairman Enclosure : Notice Notice Notice is hereby given that an Extraordinary General Meeting (EGM) of the members of Infosys Limited (hereinafter referred to as ‘theCompany’) will be held on Saturday, August 3, 2013 at 3:00 p.m. IST at the Christ University Auditorium, Hosur Road, Bangalore 560 029, to transact the following business : Special business 1. To consider and if thought fit, to pass with or without modifications, as a SPECIAL RESOLUTION the following : RESOLVED THAT pursuant to the provisions of Section 269, 309, 198, and other applicable provisions, read with Schedule XIII of the Companies Act, 1956, including any statutory modification(s) or re-enactment(s) thereof, N.R.Narayana Murthy be and is hereby appointed as Whole-time Director of the Company for a period of five (5) years with effect from June 1, 2013 on the following terms and conditions : Salary : 1/- per annum RESOLVED FURTHER THAT N.R.Narayana Murthy shall be entitled to perquisites, allowance and other benefits as per the rules of the Company subject to the applicable laws and as set out in the explanatory statement. RESOLVED FURTHER THAT, where in any financial year during his tenure of appointment, the Company incurs a loss or its profits are inadequate, the Company shall pay to N.R.Narayana Murthy the remuneration by way of salary, perquisites, allowances and other benefits as specified as a minimum remuneration, subject however to the limits and conditions specified in Schedule XIII of the Companies Act, 1956. Registered office : Electronics City, Hosur Road Bangalore 560 100, India Bangalore June15, 2013 by order of the Board of Directors for Infosys Limited /s/ N. R. Ravikrishnan N. R. Ravikrishnan Company Secretary Notes 1.
